DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           BYRON MCGRAW,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D17-232

                             [May 16, 2018]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Leonard Hanser, Judge; L.T. Case No. 50-2016-CT-
013594-AXXX-NB.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

            ON MOTION FOR CERTIFICATION OF QUESTION

KUNTZ, J.

   On March 21, 2018, we answered the following rephrased question
from the county court:

      Under the Fourth Amendment, may a warrantless blood draw
      of an unconscious person, incapable of giving actual consent,
      be pursuant to section 316.1932(1)(c), Florida Statutes (2016)
      (“Any person who is incapable of refusal by reason of
      unconsciousness or other mental or physical condition is
      deemed not to have withdrawn his or her consent to [a blood
      draw and testing].”), so that an unconscious defendant can be
      said to have “consented” to the blood draw?

McGraw v. State, 44 Fla. L. Weekly D618 (Fla. 4th DCA Mar. 21, 2018).
We answered the rephrased certified question in the affirmative, and
affirmed the county court’s denial of the Defendant’s motion to suppress.1
Id.

   The Defendant moves to certify the question to the Florida Supreme
Court. We grant the motion to the extent stated herein, and certify to the
Florida Supreme Court that the question above is one of great public
importance. See Fla. R. App. P. 9.030(a)(2)(A)(v) (“The discretionary
jurisdiction of the supreme court may be sought to review . . . decisions of
district courts of appeal that . . . pass upon a question certified to be of
great public importance”).

     Question certified.

GERBER, C.J., and GROSS, J., concur.

                             *         *         *

       FINAL UPON RELEASE; NO MOTION FOR REHEARING WILL BE
    ENTERTAINED; MANDATE ISSUED SIMULTANEOUSLY WITH OPINION.




————————————————————————————————————
1 Judge Gross dissented from our holding in this case. However, he concurs in
the Court’s decision to grant the motion to certify the question as one of great
public importance.

                                       2